DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment to the specification filed on July 11, 2022 overcomes the specification objections. The objection has been withdrawn.
The amendment to claim 8 overcomes the rejection under 35 U.S.C. 112(b). The rejection has been withdrawn.
The amendments and arguments regarding the 35 U.S.C. 112(b) rejection of claims 9, 10, and 17 (the features of claim 9 have been incorporated into claims 1 and 12) have been considered but they are not persuasive. It is unclear what is meant by “combined smoke effect.” The Applicant points to paragraph [0037] (Remarks at p. 10), which discusses both "application of the smoke… to create a desired flavor" and "temperatures that are sufficiently high to activate the steam and create a maximum smoking effect." It is unclear whether the claim limitation is referring to cooking (e.g., raising or maintaining the temperature of the contents) or imparting a smoky flavor or both. The rejection is maintained.
Applicant’s arguments regarding the 35 U.S.C. 102 rejections with respect to Seo (KR 101681465 B1) have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Seo does not disclose the "combined smoke effect" as claimed (Remarks at p. 11), the examiner disagrees, pointing out that Seo discloses the exact claimed structure, and is thus capable of providing a “combined smoke effect” as claimed.
Regarding Applicant’s assertion that "'the strong heat of the precipitation from the bottom surface 11' is not a disclosure of a feature of '(2) the floor and the sidewall being configured to cause condensation of steam generated from the liquid and of the smoke' and clearly relates to heating cooking water with a combination of heat sources" (Remarks at p. 12), the examiner disagrees, pointing out that MPEP 2114 explains “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc.,  15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Further, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, Seo discloses all of the structural limitations of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 12, the limitation “the interior cooking region is configured such that a combined smoke effect within the interior cooking region is provided by a combination of (1) the interior cooking region being configured to provide smoke to a top of a liquid therein, and (2) the floor and the sidewall being configured to cause condensation of steam generated from the liquid and of the smoke” is indefinite because it is unclear what is meant by “combined smoke effect.” Is this a reference to cooking (i.e., raising or maintaining the temperature of the liquid) as mentioned at paragraph [0042], or related to the “smoky flavor” as mentioned at paragraph [0034] or both?
Regarding claim 10, the limitation “the smoke provided to the top of the liquid provides approximately 20-percent of the combined smoke effect within the interior cooking region, and the condensation of the steam and the smoke provides approximately 80-percent of the combined smoke effect within the interior cooking region” is indefinite for at least one of the following reasons:
It is unclear how to quantify a “smoke effect” as claimed. It further appears that the “smoke effect” would depend upon variables controlled by the end user, rather than inherent in the structure of the cooking apparatus, such as the amount of liquid (i.e., the surface area of the top of the liquid and of the exposed sidewall above the top of the liquid), the type of liquid, the temperature, and the length of time used. Regarding “smoke effect”, it is also unclear whether the claimed smoke effect calls for a user’s taste, preference, or capability to detect certain levels of “smoke”, any of the above relying on the user’s subjectivity; therefore one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It appears this claim contains active method steps, so it is unclear whether infringement occurs when the product is made, or only after it has been used with a liquid. See MPEP 2173.05(p)(II). For purposes of examination, this limitation will be read to mean “the cooking apparatus is configured such that the smoke provided to the top of the liquid provides approximately 20-percent of the combined smoke effect within the interior cooking region, and the condensation of the steam and the smoke provides approximately 80-percent of the combined smoke effect within the interior cooking region.”
Regarding claims 2-8, 10, 11, and 13-17, they are also rejected as indefinite, through their dependence from a rejected parent claim (details above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 10-12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (KR 101681465 B1).
Regarding claim 1, Seo discloses a cooking apparatus (see Fig. 14a) for smoking food (pan 10 is used for smoking food, see p. 1 of attached translation), the cooking apparatus comprising: a pot (pan 10) having a floor (see annotated Fig. 14a below), a sidewall (annotated Fig. 14a) extending upwardly from the floor to an upward edge (annotated Fig. 14a), an interior cooking region formed within the sidewall and above the floor (annotated Fig. 14a), and a tube (pipe 32, Fig. 14a) extending through the floor of the pot into the interior cooking region (see Fig. 14a), the tube (pipe 32) forming a first opening adjacent the floor (annotated Fig. 14a), a second opening adjacent the upward edge (annotated Fig. 14a), and a height from the first opening to the second opening (annotated Fig. 14a); and a lid (lid 20, Fig. 14a) having a perimeter edge (annotated Fig. 14a) to engage the upward edge of the pot (see Fig. 14a); wherein the height of the tube (annotated Fig. 14a) and a location of the lid above the tube (lid 20 is located above the tube, Fig. 14a) when the perimeter edge is engaged with the upward edge of the pot (see Fig. 14a) provides a smoke passageway from the first opening, through the second opening, and into the interior cooking region (passageway is formed from first opening through second opening into interior cooking region, Fig. 14a), and wherein the interior cooking region is configured such that a combined smoke effect within the interior cooking region is provided (pan 10 is capable of providing combined smoke effect) by a combination of (1) the interior cooking region being configured to provide smoke to a top of a liquid therein (pan 10 holds cooking water, p. 4, ll. 19-22), and (2) the floor and the sidewall being configured to cause condensation of steam (sidewall and floor are capable of causing condensation) generated from the liquid and of the smoke (the liquid generates steam, p. 4, l. 16).

    PNG
    media_image1.png
    343
    680
    media_image1.png
    Greyscale

Seo Annotated Figure 14a
Regarding claim 2, Seo further discloses the lid features a domed configuration (lid 20 has domed shape, Fig. 14a) that provides an airspace (annotated Fig. 14a) above the second opening of the tube when the perimeter edge of the lid engages the upward edge of the pot (Fig. 14a).
Regarding claim 3, Seo further discloses one or both of the sidewall and the lid form one or more vents (vents 12a, Fig. 14a) to allow airflow from the interior cooking region so as to facilitate increased smoke travel from the first opening of the tube, through the second opening of the tube, and into the interior cooking region (vents 12a are capable of facilitating increased smoke travel, see e.g., p. 4, ll. 7-12).
Regarding claim 4, Seo further discloses the sidewall, the floor, and the tube are formed from a single material (sidewall, floor, and tube are formed as a unitary structure, see Fig. 14a). 
Regarding claim 7, Seo further discloses the tube (pipe 32, Fig. 14a) is conical (pipe 32 is conical, Fig. 14a) so as to provide the first opening with a first diameter that is greater than a diameter of the second opening (a diameter at the first opening is greater than a diameter at the second opening, see Fig. 14a).
Regarding claim 8, Seo further discloses the height of the tube defines a cooking space within the interior cooking region and is less than, equal to, or greater than a height of the sidewall (pipe 32 has a height, annotated Fig. 14a); and the second opening (annotated Fig. 14a) located at the height of the tube (annotated Fig. 14a) is lower than the lid (second opening is lower than lid 20, Fig. 14a) so as to not block smoke into the interior cooking region (lid does not block smoke into interior cooking region, see Fig. 14a).
Regarding claim 10, Seo further discloses the cooking apparatus is configured such that the smoke provided to the top of the liquid provides approximately 20-percent of the combined smoke effect within the interior cooking region, and the condensation of the steam and the smoke provides approximately 80-percent of the combined smoke effect within the interior cooking region (pan 10 is capable of providing combined smoke effect, and since the structure of the pan 10 is identical to that claimed, it follows that the effects will be similar).
Regarding claim 11, Seo further discloses the pot is configured to suspend the tube above a fire (tube is suspended over fire H1, Fig. 14a; p. 4, ll. 3-4).
Regarding claim 12, Seo discloses a cooking device (see Fig. 14a) for smoking food (pan is used for smoking food, see p. 1), comprising: a pot (pan 10), comprising: a floor (annotated Fig. 14a above); a sidewall (annotated Fig. 14a)  extending proximally-to-distally from the floor to an upward edge (annotated Fig. 14a) such that an interior cooking region is formed within the sidewall and above the floor (annotated Fig. 14a); and a tube (pipe 32) extending proximally-to-distally from a first opening formed in the floor (annotated Fig. 14a) to a second opening formed adjacent to the upward edge of the sidewall (annotated Fig. 14a); and a lid (lid 20, Fig. 14a) having a domed interior portion (interior portion of lid 20 has domed shape, see Fig. 14a) that terminates in a perimeter edge (annotated Fig. 14a), 81323.0001.02_ 1 _Nonprovisional Patent Applicationwherein engaging the perimeter edge with the upward edge of the pot (see Fig. 14a) forms a smoke pathway from the first opening, through the second opening, and into the interior cooking region (pathway is formed from first opening through second opening into interior cooking region, Fig. 14a), and wherein the interior cooking region is configured such that a combined smoke effect within the interior cooking region is provided (pan 10 is capable of providing combined smoke effect) by a combination of (1) the interior cooking region being configured to provide smoke to a top of a liquid therein (pan 10 holds cooking water, p. 4, ll. 19-22), and (2) the floor and the sidewall being configured to cause condensation of steam (sidewall and floor are capable of causing condensation) generated from the liquid and of the smoke (the liquid generates steam, p. 4, l. 16). 
Regarding claim 14, Seo further discloses the first opening has a first diameter (annotated Fig. 14a), the second opening has a second diameter (annotated Fig. 14a), and the first diameter is greater than the second diameter (diameter at the first opening is greater than the diameter at the second opening, Fig. 14a).
Regarding claim 15, Seo further discloses when the perimeter edge of the lid (lid 20) is engaged with the upward edge of the pot (Fig. 14a), the domed interior portion of the lid is offset from the second opening of the tube (lid 20 is spaced from the pipe 32, Fig. 14a), thereby providing an airspace (annotated Fig. 14a) above the second opening of the tube for the smoke pathway into the interior cooking region (Fig. 14a).
Regarding claim 16, Seo further discloses at least one of the sidewall and the lid include one or more vents (vents 12a, Fig. 14a) to allow airflow from the interior cooking region that facilitates smoke travel from the first opening of the tube, through the second opening of the tube, and into the interior cooking region along the smoke pathway (vents 12a are capable of facilitating increased smoke travel, see e.g., p. 4, ll. 7-12).
Regarding claim 17, Seo further discloses when the smoke pathway provides smoke to a surface of a liquid within the interior cooking region (pan 10 holds cooking water, p. 4, ll. 19-22), the floor and the sidewall cause condensation of steam (sidewall and floor are capable of causing condensation) generated from the liquid  and of the smoke (the liquid generates steam, p. 4, l. 16) so as to provide the combined smoke effect within the interior cooking region (pan 10 is capable of providing combined smoke effect).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (KR 101681465 B1) in view of Kim et al. (KR 20100050688 A).
Regarding claim 5, Seo discloses the cooking apparatus above but does not expressly disclose the material is cast iron, ceramic, glass, copper, aluminum, or stainless steel.
Kim teaches a pot having a body that comprises a floor and sidewall and a vent pipe extending upwards from the floor (Fig. 5). Kim teaches that the body is formed of aluminum or steel (p. 3, ll. 26-27 of attached translation). Kim further teaches that the exhaust vent may be a cylindrical shape or a truncated cone shape (p. 3, ll. 20-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pan of Seo to be formed from aluminum or steel as taught by Kim because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pan of Seo to make the tube straight walled so as to provide the first opening with a first diameter that is equal to a second diameter of the second opening for at least one of the following reasons: (1) a person of ordinary skill in the art would have recognized the interchangeability of conical and cylindrical shapes in view of Kim (p. 3, ll. 20-23); (2) it would be an obvious change of shape (from conical to cylindrical) and the particular configuration is not significant (MPEP 2144.04(IV)(B)); and/or (3) there are a finite number of identified, predictable solutions (first diameter greater than, equal to, or smaller than the second diameter), with a reasonable expectation of success (MPEP 2141(III)).
Regarding claims 6 and 13 (similar limitations, different dependency), Seo is silent about the specific recited geometry of the tube (cylindrical). 
Kim teaches the geometric limitations discussed above (see rejection of claim 5 over Seo in view of Kim, including motivation for a person of ordinary skill in the art to modify). 
Therefore, the cooking device/apparatus of Seo/Kim includes all recited limitations of claims 6 and 13, including that the modified tube is straight walled and specifically cylindrical, with a first diameter of a first opening equal to a second diameter of a second opening (see discussion of Kim above, with references to Kim’s Fig. 5; p. 3, ll. 20-23)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.P./Examiner, Art Unit 3733                
     
                                                                                                                                                                                   /JAMES N SMALLEY/Examiner, Art Unit 3733